Title: To James Madison from an Unidentified Correspondent, 24 February 1810 (Abstract)
From: 
To: Madison, James


24 February 1810, Charleston. Criticizes the decision of the Jefferson administration to reduce the naturalization period for foreigners to four years. “Experience teaches us daily, that there is but little confidence to be placed in them.” Argues that foreigners may be “received among us” and permitted to hold land and conduct business, but they should “never … be permited to vote at Elections, or be Eligible, to take a Seat in the legaslative Councils, or to hold a commission in the militia.” Complains about “influential foreignrs” congregating in large cities and seaport towns where they show “no modesty” and “find fault with evry thing.” Declares that the Charleston militia is officered “in many Instances, by Scotchmen & Irish &c,” while “men who were looked up to during the revolution … are discarded.” Urges JM to restore the period for naturalization to not less than fourteen years.
